Title: From Heman Swift to David Humphreys, 16 August 1783
From: Swift, Heman
To: Humphreys, David


                        
                            Sir
                            Westpoint 16th August 1783
                        
                        It is with the most affectionate Feelings of Respect we are informed the Commander in Chief is soon to leave
                            the Army & uncertain whether he will return to this Post—as he has not publickly announced his Departure we are
                            not at liberty formally to take our Leave of him—We cannot however in justice to our Feelings reconcile his Departure
                            without giving him the liveliest Testimonials of our Sentiments & Esteem, & wish you to communicate them to
                            him in such Manner as under the present Circumstances, is thought most proper—Language is too imperfect to express the
                            warmth of our Attachment; & to enumerate the particular Ties of our Obligations would include every Circumstance
                            of an Eight Years War—We beg him to accept the fullest Assurrances, we feel all that Gratitude, Affectionate  as a Citizen, as a Soldier, as a Friend to Mankind, as the Commander in Chief, to the Wisdom of
                            whose Counsels, to the Prudence, Magnanimity & Fortitude of whose Conduct, these United States (under the Direction
                            of Providence) owe their present existence. We have the honor to be with Sentiments of Esteem Dear Sir your very huml Servt
                            on behalf of the officers of the Connt. Regiment
                        
                            Heman Swift Colo.
                        
                    